NO. 07-05-0367-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL C

                                   APRIL 10, 2006

                        ______________________________


                        MARK STEVEN GREEN, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

             FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. A 13859-0010; HONORABLE ED SELF, JUDGE

                        _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Pursuant to a plea agreement, appellant Mark Steven Green was convicted of

unauthorized absence from a community corrections facility and sentenced to one year

confinement, suspended in favor of two years community supervision, and a $1,000 fine.

On July 21, 2005, the State filed a motion to revoke appellant’s community supervision,
and appellant pled true to the violations alleged. Following a hearing on the State’s motion,

the trial court revoked appellant’s community supervision and assessed the original term

of confinement. In presenting this appeal, counsel has filed an Anders1 brief in support of

a motion to withdraw. We grant counsel’s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has diligently reviewed the

record, and in his opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);

Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.–San Antonio 1984, no pet.). Thus, he

concludes the appeal is frivolous. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Cr.App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court's judgment. Counsel has also shown that he sent a copy

of the brief to appellant and informed appellant that, in counsel's view, the appeal is without

merit. In addition, counsel has demonstrated that he notified appellant of his right to review

the record and file a pro se response if he desired to do so. Appellant did not file a

response. Neither did the State favor us with a brief.


       We have made an independent review of the entire record to determine whether

there are any arguable grounds which might support an appeal. See Penson v. Ohio, 488
U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824




       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
(Tex.Cr.App. 2005). We have found no such grounds and agree with counsel that the

appeal is frivolous.


       Accordingly, counsel's motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.


                                        Don H. Reavis
                                          Justice

Do not publish.




                                           3